DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-31-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsai (US7826151).

Re claim 1, Tsai teaches for example in fig. 1a, 2a, 3a, and 4a, an imaging lens system, comprising, in order from an object side to an image side: a first lens (10) having positive  refractive power (Table 1, 3, 5); a second lens (20); a third lens (30);



Re claim 15, Tsai teaches for example in fig. 1a, 2a, 3a, and 4a, a camera module (abstract) comprising an imaging lens system and an image sensor (col. 1, ln. 11-19), wherein the imaging lens system comprises, in order from an object side to an image side: a first lens (10) having positive refractive power (Table 1, 3, 5); a second lens (20) having negative refractive power (Table 1, 3, 5); a third lens (30) having positive  refractive power (Table 1, 3, 5); a fourth lens (40) having positive refractive power (40); and a fifth lens (50) having negative refractive power (Table 1, 3, 5), wherein the imaging lens system meets a condition 1.5 < N1 < 1.6 (Table 1, 3, 5) and 1.5 < N3 < 1.6 (Table 1, 3, 5), wherein N1 is a refractive index of the first lens, and N3 is a refractive index of the third lens.

Re claim 2, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, the imaging lens meets a condition expression of 1.6 < N2 < 1.7, where N2 is a refractive index of the second lens (Table 1, 3, 5).



Re claim 4, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, the imaging lens meets a condition expression of 1.5 < N5 < 1.6, where N5 is a refractive index of the fifth lens (Table 1, 3, 5).

Re claim 5, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, the second lens has negative refractive power (Table 1, 3, 5).

Re claim 6, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, the third lens has negative refractive power (Table 1, 3, 5).

Re claim 7, Tsai further teaches for example in fig. 3a and 4a, an object side surface of the third lens is convexly formed (fig. 3a, 4a).

Re claim 8, Tsai further teaches for example in fig. 3a and 4a, a curvature radius of the image side surface of the third lens is positive (fig. 3a, 4a; wherein the examiner interprets the concave portions of the image side of the third lens to teach the claimed limitations).



Re claim 11, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, both an object side surface and an image side surface of the first lens are convexly formed (fig. 3a).

Re claim 12, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, an object side surface of the second lens is convexly formed (fig. 1a, 2a), and wherein an image side surface of the second lens is concavely formed (fig. 1a, 2a).

Re claim 13, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, an object side surface of the fifth lens is convexly formed at an optical axis of the imaging lens system (fig. 1a, 2a, 3a, 4a).

Re claim 14, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, an image side surface of the fifth lens is concavely formed at an optical axis of the imaging lens system (fig. 1a, 2a, 3a, 4a).



Re claim 17, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, the imaging lens system meets a condition expression of 1.5 < N4 < 1.6, where N4 is a refractive index of the fourth lens (Table 1, 3, 5).

Re claim 18, Tsai further teaches for example in fig. 1a, 2a, 3a, and 4a, the imaging lens system meets a condition expression of 1.5 < N5 < 1.6, where N5 is a refractive index of the fifth lens (Table 1, 3, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai (US7826151).


But, Tsai fails to explicitly teach a meniscus shape.
However, Tsai teaches for example in fig. 3a and 4a, the third lens has a convexly formed shape on the object side (fig. 3a and 4a) and a concavely formed shape on the image side. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the overall shape to be a meniscus shape to the object side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Tsai in order to provide strong positive refractive power, as taught by Tsai (col. 2, ln. 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335. The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/      Primary Examiner, Art Unit 2872                                                                                               	4-9-21